Exhibit 10.87

Comstock Homebuilding Companies, Inc.

Effective on or about December 23, 2009, Stonehenge Funding, LC (“Stonehenge”)
exercised its option to purchase that certain Senior Note and Amended and
Restated Indenture dated March 14, 2008 by and between Comstock Homebuilding
Companies, Inc. (“CHCI”) and JPMorgan Chase Funding, Inc, as successor (the “JP
Morgan Note”). Based upon a request by the independent members of the Board of
Directors of CHCI for a modification of the JP Morgan Note, the terms below are
a binding agreement to modify the terms and conditions of the JP Morgan Note.
The parties shall negotiate and execute definitive documentation that shall
contain the substantive terms hereof together with such other terms and
conditions as the parties shall agree. The parties agree to use reasonable best
efforts to complete such documentation as promptly as practicable following the
date of the execution and delivery hereof. Neither this commitment nor any
subsequent modification agreement of the JP Morgan Note is intended to violate
any restrictions imposed upon CHCI or Stonehenge by CHCI’s lenders. Stonehenge
and CHCI will hereafter commit the necessary resources to document and report
the modifications agreed hereby.

 

Borrower:    Comstock Homebuilding Companies, Inc. Noteholder/Lender:   
Stonehenge Funding, LC. (Lender or Noteholder). Guarantors:    In consideration
of Stonehenge entering into this agreement and modifying the terms of the JP
Morgan Note, CHCI hereby reaffirms its guaranty. Stonehenge shall not require
any additional guarantees. Principal Balance Adjustment:    It is understood
that the current unpaid principal balance due Noteholder under the JP Morgan
Note is $9,000,000 (not including past due interest of approximately $874,800 as
of December 31, 2009). Upon satisfaction of the Principal Reduction Conditions,
set forth below , the Principal Balance shall be reduced by 50% to $4,500,000
(Reduced Principal Balance). The JP Morgan Note may be prepaid, in part or in
whole, at anytime by Borrower without penalty or premium, subject however, to
the restrictions imposed by the existing lenders to the Borrower or Borrower’s
subsidiaries secured project lenders. It is understood that the Borrower is
currently carrying the value of the JP Morgan Note on its books at approximately
$12,742,650. Forgiveness of Accrued Interest:    It is understood that the
accrued but unpaid outstanding interest due Noteholder under the JP Morgan Note
as of December 31, 2009 was approximately $874,800. Upon execution and delivery
of this agreement, all outstanding interest, late fees and penalties up through
December 31, 2009 (Past Due Interest), are hereby forgiven in full and
Stonehenge shall enter into such reasonable confirmatory documentation to
evidence same, as may be requested by CHCI’s auditors and/or lenders. It is
understood and agreed that the Principal Reduction Conditions set forth below
shall not apply to the Forgiveness of the Past Due Interest. Interest Rate:   
Effective as of January 1, 2010 the interest rate under the JP Morgan Note is
hereby reduced by approximately 50% to be 300 basis points above the 1-year
Libor Rate (currently approximately 1.00%) on a floating basis, adjusted monthly
(Reduced Interest Rate), which shall accrue on the Reduced Principal Balance of
only $4,500,000 until the earlier of (i) Maturity, or (ii) 90 days after the
prohibitions applicable to interest payments being paid to Stonehenge under the
Key & Guggenheim Subordination Agreements expire. However, on a quarterly basis
within 5 days of the date that an interest payment would have been due under the
JP Morgan Note, Stonehenge may elect to receive shares of Class A common stock
of CHCI (or warrants for the purchase thereof) with a cumulative value equal to
the value of the scheduled interest payment rather than allowing



--------------------------------------------------------------------------------

   such scheduled payment of interest to continue to accrue. Notwithstanding the
foregoing, in the event a petition of bankruptcy (voluntarily or involuntary) is
filed by or against CHCI prior to the full repayment of amounts due under the JP
Morgan Note, as modified, this interest rate reduction provision shall be null
and void as it relates to any accrued but unpaid interest accruing after
January 1, 2010. Existing Warrants   

CHCI understands that Stonehenge has acquired the previously issued warrants to
purchase 1,500,000 shares of CHCI Class A common stock (“Existing Warrant”)
issued to JP Morgan on March 14, 2008. Concurrent with the execution hereof,
Stonehenge agrees to provide promptly for the cancellation of 500,000 shares
under the Existing Warrant owned by Stonehenge. CHCI will thereafter re-issue to
Stonehenge, or its assigns, one or more warrants for the purchase, in the
aggregate, of up to 1,000,000 shares of CHCI Class A common stock on identical
terms as set forth in the Existing Warrant.

 

It is understood by Stonehenge that CHCI will then issue 500,000 stock options
to managers/employees of CHCI, as approved by the Compensation Committee of the
Board of CHCI, in consultation with its tax advisors.

Maturity Date:    It is understood that the current Maturity Date under the JP
Morgan Note is March 14, 2013 (“Current Maturity Date”). The parties hereby
agree to modify the Maturity Date to be as follows: the sooner of (i) 90 days
after the restrictions applicable to interest payments under the Key and
Guggenheim Subordination Agreements expire, (ii) the date the JP Morgan Note
would become subject to mandatory prepayment with the next available proceeds of
future equity or debt financings, or (iii) Current Maturity Date (collectively
the “Modified Maturity Date”),subject to the automatic extensions provided for
in the following section titled “Interest Reclassification and Automatic
Maturity Extensions”. Interest Reclassification and Automatic Maturity
Extension:    It is understood that in the event current prohibitions by Key or
Guggenheim upon CHCI making principal or interest payments to Stonehenge under
the JP Morgan Note continue to be effective on the Current Maturity Date, then
in such event CHCI shall not be required to make payments on the Current
Maturity Date, and in such event the Interest Reclassification and Automatic
Extensions described in this section shall apply. CHCI shall be entitled to two
(2) Interest Reclassification and Automatic Extension Periods, each for a period
of six (6) months. Within 30 days of each Interest Reclassification and
Automatic Maturity Extension period commencing (the 30th day of each six month
extension period) CHCI shall deliver to Stonehenge, at no cost to Stonehenge,
warrants for the purchase of Class A common stock with a net cumulative value
(the value above the cumulative exercise price applicable to the warrants) equal
to 9% of the then outstanding balance due Stonehenge under the JP Morgan Note as
of the day such warrants are freely tradable by Stonehenge. Such warrants shall
expire 7 years after the date of issuance if not exercised prior to such date
and shall be in addition to the then current applicable Reduced Interest Rate
which would continue to be due under the JP Morgan Note. The parties will confer
with their respective tax experts and counsel in an effort to structure this
provision in a manner that is most advantageous to CHCI with regards to cost
recognition and applicable tax code. Stonehenge understands that if both
Interest Reclassification and Automatic Extensions are elected by CHCI that
Stonehenge may not receive repayment of the Reduced Principal Balance prior to
March 14, 2014.

 

2



--------------------------------------------------------------------------------

Principal Reduction Conditions   

The loan modifications contemplated hereby shall provide for the principal
amount due under the JP Morgan Note to be reduced to the Reduced Principal
Balance upon ):

 

Stonehenge receiving a written waiver of restrictions imposed upon Stonehenge
from JP Morgan regarding the modifications contemplated herein; such waiver
currently anticipated to be received by the end of January, 2010, or the payment
of the deferred purchase price due JP Morgan by Stonehenge under its agreement
to acquire the JP Morgan Note.

Subordination:    It is understood by Stonehenge that Stonehenge may from time
to time be required to reaffirm the subordination agreements entered into by the
parties with Key Bank and Guggenheim Corporate Funding in connection with loans
advanced and currently outstanding on Borrower’s subsidiaries Eclipse property
and Penderbrook property, the forms of which are attached hereto as Exhibit A.
Stonehenge further agrees to reasonably subordinate the JP Morgan Note to future
project lenders of CHCI or its subsidiaries. Financial Covenants:   

Stonehenge shall forbear upon the enforcement of all financial covenants
contained in the JP Morgan Note for so long as there is no other event of
Default occurring thereunder, including but not limited to the covenants
regarding:

 

•   Borrower maintaining a Net Worth in excess of $35 million

 

•   Borrower maintaining a Leverage Ratio of no more than 3:1

 

•   Borrower maintaining a Fixed Charge Ratio of less than 5:1

 

•   Borrower maintaining a Fixed Charge Coverage Ratio of no less than 2:1

 

Other Covenants/Limitations:   

Stonehenge and CHCI will work in good faith with each other to reach definitive
agreement regarding modification to various other terms contained in the JP
Morgan Note, including but not limited to:

 

•   Modify governing law and proper jurisdiction from the State of New York to
the Commonwealth of Virginia.

 

•   Remove Borrower requirement to obtain opinion of counsel letters throughout
Loan except for as of the closing date.

 

•   Remove requirement to name/use a Trustee.

 

•   Remove Borrower restriction on issuance of new debt if there is an Event of
Default by Borrower under the Loan, provided such new debt is subordinate in all
respects to the JP Morgan Note.

Certain Covenants Not subject to Modification:   

CHCI understands and agrees that certain covenants of the JP Morgan Note shall
not be modified, including but not necessarily limited to:

 

•   The requirement that Borrower deposit monies if there is a change in control
of Borrower.

 

•   The requirement that Borrower notice Lender and obtain Lender’s consent to
any change of control.

 

•   The requirement that Borrower obtain Lender consent to merger of Borrower.

 

3



--------------------------------------------------------------------------------

Events of Default:    Those set forth in the JP Morgan Note, except as
contemplated to be modified as set forth herein, or otherwise agreed to by the
parties hereto. Change of Control:    It is understood by CHCI that Stonehenge’s
willingness to execute on the purchase of the JP Morgan Note and to modify the
note in a manner beneficial to the Borrower is strictly based on CHCI being
under the guidance and control of the two majority vote controlling
shareholders, Chris Clemente and Greg Benson (Controlling Shareholders). Should
a change of control occur for any reason whatsoever, the JP Morgan Note shall
accelerate and shall become immediately due and payable, provided however, a
merger with an affiliate for the purpose of completing a corporate change of
domicile shall not be deemed a change of control for the purposes of this
provision. Confidentiality:    This Summary of Terms and Conditions is delivered
to you with the understanding that, neither this term sheet nor any of its terms
or substance shall be disclosed, directly or indirectly to any other person
except (i) to your employees and advisors who are directly involved in the
consideration of this matter or (ii) as disclosure may be determined necessary
or advisable by CHCI counsel under applicable securities or corporate disclosure
laws or as may be compelled in a judicial or administrative proceeding or as
otherwise required by law.

The parties hereto, intending to be legally bound, have caused this agreement to
be effective as of the last date set forth below; subject only to the formal
approval of the independent members of the Board of Directors of CHCI.

[SIGNATURES FOLLOW]

 

Comstock Homebuilding Companies, Inc. By:     Name:     Title:    

Date: ___/____/2010

 

Stonehenge Funding, LC: By:     Name:     Title:    

Date: ___/____/2010

 

4



--------------------------------------------------------------------------------

SUBORDINATION AND STANDSTILL AGREEMENT

NOTICE:

THIS SUBORDINATION AND STANDSTILL AGREEMENT

RESULTS IN YOUR PRIORITY OF PAYMENT BECOMING

SUBJECT TO AND OF LOWER PRIORITY

THAN THE PRIORITY AND LIEN

OF SOME OTHER OR LATER INSTRUMENT

THIS SUBORDINATION AND STANDSTILL AGREEMENT (this “Agreement”) is made this
_______ day of December, 2009, by and among COMSTOCK HOMEBUILDING COMPANIES,
INC., a Delaware corporation (“Guarantor”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), individually and as agent for itself
and the Senior Lenders (as hereinafter defined) (“Agent”), and STONEHENGE
FUNDING, LC, a Virginia limited liability company (“Subordinate Lender”).

W I T N E S S E T H:

WHEREAS, Guarantor has executed that certain Amended and Restated Indenture and
amended Senior Note due 2013 dated as of March 14, 2008, in the principal sum of
$9,000,000 in favor of Subordinate Lender (collectively, the “Subordinate
Note”); and

WHEREAS, pursuant to the Senior Loan Agreement (as hereinafter defined), the
Senior Lenders (as hereinafter defined) provided a credit facility to Borrower
(as hereinafter defined);

WHEREAS, Guarantor has executed a certain Senior Guaranty (as hereinafter
defined) in favor of Agent pursuant to the Senior Loan Agreement, which Senior
Guaranty is secured by the Senior Assignment of Interests (as hereinafter
defined);

WHEREAS, the obligations of Borrower and Guarantor under the Senior Loan
Documents (as hereinafter defined) are secured by, among other things, the
Senior Security Documents (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, it is hereby declared, understood and
agreed as follows:

1. Definitions.

(a) “Agent” has the meaning given such term in the introductory paragraph to
this Agreement. Unless otherwise specified herein, “Agent” shall mean KeyBank
National Association in its capacity as agent under the Senior Loan Agreement.

(b) “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time, or any successor statute thereto.

(c) “Borrower” means, collectively, Comstock Station View, L.C., a Virginia
limited liability company, and Comstock Potomac Yard, L.C., a Virginia limited
liability company.

(d) “Cash Collateral Agreement” shall mean that certain Cash Collateral and
Control Agreement dated October 30, 2009 and executed by Borrower in favor of
Agent for the benefit of the Senior Lenders, and as may be further amended,
modified, increased, consolidated, restated or replaced.

 

5



--------------------------------------------------------------------------------

(e) “Collateral” means all of the real, personal and other property now or
hereafter encumbered by or securing the Senior Note, the Senior Loan Agreement,
the Senior Security Documents, the Cash Collateral Agreement or the Senior
Guaranty, or any documents now or hereafter entered into or delivered in
connection with any of them, and all of each Obligor’s right, title and interest
in and to such property, whether existing or future, and all security interests,
security titles, liens, claims, pledges, encumbrances, conveyances, endorsements
and guaranties of whatever nature now or hereafter securing any Obligor’s
obligations under the Senior Loan Documents or any part thereof, and all
products and proceeds of the foregoing.

(f) “Enforcement Action” means the commencement of any litigation or proceeding
at law or in equity, the commencement of any foreclosure proceeding, the
exercise of any statutory or non-judicial power of sale, the taking of a deed or
assignment in lieu of foreclosure, seeking to obtain a judgment, seeking the
appointment of or the obtaining of a receiver or the taking of any other
enforcement action against, or the taking of possession or control of, or the
exercise of any rights or remedies with respect to, any Obligor or the
Collateral, any other property or assets of any Obligor or any portion thereof.

(g) “Insolvency Proceeding” means any proceeding, whether voluntary or
involuntary, under the Bankruptcy Code, or any other bankruptcy, insolvency,
liquidation, reorganization, composition, extension, arrangement, adjustment or
other similar proceeding concerning any Obligor, any action for the winding-up
or dissolution of any Obligor, any proceeding (judicial or otherwise) concerning
the application of the assets of any Obligor for the benefit of its creditors,
the appointment of or any proceeding seeking the appointment of a trustee,
receiver or other similar custodian for all or any substantial part of the
assets of any Obligor, a general assignment for the benefit of creditors or any
proceeding or action seeking the marshaling of the assets and liabilities of any
Obligor, or any other action concerning the adjustment of the debts of any
Obligor or the cessation of business by any Obligor, in each case under any
applicable domestic or foreign federal or state law. For the purposes hereof, an
“Insolvency Proceeding” shall also include the taking, seeking or approving of
any action in any proceeding described in the foregoing sentence by, against or
concerning any other Person that could adversely affect any Obligor, any other
obligor with respect to the Subordinate Loan, the Collateral, the Senior Loan
Documents, the Agent, the Senior Lenders or any Enforcement Action under the
Senior Security Documents or any other Senior Loan Document.

(h) “KeyBank” means KeyBank National Association.

(i) “Obligors” means Borrower and Guarantor, and each other guarantor or obligor
of or with respect to any part of the Senior Debt.

(j) “Required Lenders” means, individually or collectively (as the context may
require or permit), the “Majority Lenders” under and as defined in the Senior
Loan Agreement.

(k) “Senior Assignment of Interests” means that certain Assignment of Interests
dated March 14, 2008 executed by Guarantor in favor of Agent for the benefit of
the Senior Lenders, as amended by that certain First Amendment to Assignment of
Interests dated October 30, 2009, and as the same may be further amended,
extended, supplemented, consolidated, renewed, restated or otherwise modified
from time to time,.

 

6



--------------------------------------------------------------------------------

(l) “Senior Debt” means the (i) principal of, premium, if any, and interest on
the Senior Note or pursuant to the Senior Loan Agreement (whether payable under
the Senior Note, the Senior Loan Agreement, or the Senior Guaranty or any other
Senior Loan Document), (ii) prepayment fees, exit fee, yield maintenance
charges, breakage costs, late charges, default interest, agent’s fees, costs of
collection, protective advances, advances to cure defaults, and indemnities,
(iii) any other amount or obligations (including any fee or expense) due or
payable with respect to the Senior Loan or any of the Senior Loan Documents
(including interest and any other of the foregoing amounts accruing after the
commencement of any Insolvency Proceeding, and any other interest that would
have accrued but for the commencement of such Insolvency Proceeding, whether or
not any such interest is allowed as an enforceable claim in such Insolvency
Proceeding and regardless of the value of the Collateral at the time of such
accrual), whether outstanding on the date of this Agreement or hereafter
incurred, whether as a secured claim, undersecured claim, unsecured claim,
deficiency claim or otherwise, and all renewals, modifications, amendments,
supplements, consolidations, restatements, extensions, refinances, and
refundings of any thereof.

(m) “Senior Guaranty” means that certain Unconditional Guaranty of Payment and
Performance dated as of March 14, 2008 executed by Guarantor in favor of Agent
for the benefit of the Senior Lenders, as amended by that certain First
Amendment to Unconditional Guaranty of Payment and Performance dated October 30,
2009, and as the same may be from time to time amended, extended, supplemented,
consolidated, renewed, restated or otherwise modified.

(n) “Senior Lenders” means “Lenders” as defined in the Senior Loan Agreement.

(o) “Senior Loan” means the up to $40,391,200.00 credit facility provided
pursuant to the Senior Loan Agreement, as the same may be amended, modified,
increased, consolidated, restated or replaced as provided herein.

(p) “Senior Loan Agreement” means that certain Loan Agreement dated as of
March 14, 2008 executed by Borrower and KeyBank National Association,
individually and as Agent for the Senior Lenders, and certain other parties now
or hereafter a party thereto, as modified by that certain First Amendment to
Loan Agreement dated as of October 30, 2009, and as may be further amended,
modified, increased, consolidated, restated or replaced.

(q) “Senior Loan Documents” means the Senior Security Documents, the Senior
Note, the Senior Loan Agreement, the Senior Guaranty, the Senior Assignment of
Interests, the Cash Collateral Agreement and any other documents, agreements or
instruments now or hereafter executed and delivered by or on behalf of any
Obligor or any other person or entity in connection with the Senior Loan, and
any documents, agreements or instruments hereafter executed and delivered by or
on behalf of any Obligor or any other person or entity in connection with any
refinancing of the Senior Loan, as any of the same may be from time to time
amended, extended, supplemented, consolidated, renewed, restated or otherwise
modified.

(r) “Senior Note” means that certain Amended and Restated Note dated March 14,
2008 executed by Borrower in favor of KeyBank National Association, as
originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, or restated from time to time as so
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated.

 

7



--------------------------------------------------------------------------------

(s) “Senior Security Documents” means the “Security Documents” as defined in the
Senior Loan Agreement, the Cash Collateral Agreement and each other Senior Loan
Document securing any or all of the Senior Loan, together with any and all
acknowledgments, powers, certificates, UCC financing statements or other
documents or instruments executed and delivered in connection therewith.

(t) “Subordinate Debt” means the principal amount of the indebtedness evidenced
by the Subordinate Note, together with any interest, premium, yield maintenance
charges, breakage costs, late charges, default interest, costs of collection,
protective advances, advances to cure defaults, indemnities, reimbursement
obligations and any other amount or obligation (including any fee or expense)
due thereon or payable with respect thereto or pursuant to the Subordinate Loan
Documents, whether outstanding on the date of this Agreement or hereafter
incurred, and all permitted renewals, modifications, amendments, supplements,
consolidations, restatements, extensions, refinances and refundings of any
thereof.

(u) “Subordinate Loan Documents” means the Subordinate Note and any other
document, agreement or instrument now or hereafter executed and delivered by or
on behalf of Guarantor in connection with the indebtedness evidenced by the
Subordinate Note, as any of the same may be from time to time amended, extended,
supplemented, consolidated, renewed, restated or otherwise modified as permitted
herein.

(v) Except as otherwise provided herein, capitalized terms used herein that are
not otherwise defined herein shall have the meanings set forth in the Senior
Loan Agreement.

2. Effectiveness of Agreement. This Agreement shall be deemed effective as of
the date of execution.

3. Priority of Collateral and Payments. Guarantor and Subordinate Lender
covenant and agree that the payment of the Subordinate Debt is hereby
unconditionally and expressly made junior, subordinate and subject in right and
time of payment and in all other respects to the indefeasible prior payment in
full in cash of all Senior Debt. Without limiting the foregoing, the Subordinate
Loan Documents, as well as all of the rights and remedies of Subordinate Lender
under the Subordinate Loan Documents or otherwise in and to the Collateral or
other property or assets of the Obligors, are hereby unconditionally and
expressly made subject and subordinate in lien and subordinate in payment to the
Senior Debt, and to all of the rights and remedies, of KeyBank, as agent under
the Senior Loan Agreement, and the Senior Lenders, under the Senior Loan
Documents and to the Collateral or other property or assets of the Obligors. In
addition, in furtherance of and without limiting the foregoing, Subordinate
Lender agrees that:

(a) Subordinate Lender shall have no right, lien or claim in and to the
Collateral and the proceeds thereof (including, without limitation, any rights
with respect to insurance proceeds and condemnation awards), or any other
property or assets of any Obligor until such time as the period described in
Paragraph 4 hereof shall have lapsed;

 

8



--------------------------------------------------------------------------------

(b) Subordinate Lender hereby expressly waives any rights to require or request
that the Agent and the Senior Lenders marshal the Collateral in favor of
Subordinate Lender or to equitably subordinate the rights, liens or security
interests of Agent and the Senior Lenders under the Senior Loan Documents,
whether pursuant to the Bankruptcy Code or otherwise. Agent and the Senior
Lenders shall have the right at any and all times to determine the order in
which, or whether, (i) recourse is sought against any Obligor or any other
obligor with respect to the Senior Debt, or (ii) any or all of the collateral
security for the indebtedness and obligations under the Senior Loan Documents in
which a lien has been granted to or obtained by Agent shall be enforced.
Subordinate Lender hereby waives any and all rights to require that Agent and/or
the Senior Lenders pursue or exhaust any rights or remedies with respect to any
Obligor or any other party prior to exercising their rights and remedies with
respect to the Collateral or any other property or assets of the Obligors. Agent
and the Senior Lenders may forbear collection, grant indulgences, release,
compromise or settle the Senior Debt, or sell, take, exchange, surrender or
release collateral or security therefor, consent to or waive any breach of, or
any act, omission or default under, any of the Senior Loan Documents, apply any
sums received by or realized upon by Agent and the Senior Lenders against
liabilities of the Obligors to Agent and the Senior Lenders in such order as
Agent and the Senior Lenders shall determine in their sole discretion, and
otherwise deal with any and all parties and the Collateral or other property or
assets of the Obligors as they deem appropriate. Agent and the Senior Lenders
shall have no liability to Subordinate Lender for, and Subordinate Lender hereby
waives any claim, right, action or cause of action which it may now or hereafter
have against Agent and the Senior Lenders arising out of, any waiver, consent,
release, indulgence, extension, delay or other action or omission, any release
of any Obligor, release of any of the Collateral securing such indebtedness and
obligations, the failure to realize upon any Collateral or other property or
assets of any Obligor, or the failure to exercise any rights or remedies of
Agent and the Senior Lenders under the Senior Loan Documents;

(c) Subordinate Lender hereby expressly consents to and authorizes, at the
option of the Senior Lenders the acceptance of additional Senior Security
Documents, or the release of any Obligor. Subordinate Lender hereby expressly
consents to and authorizes, at the option of the Agent, the amendment,
extension, restatement, consolidation, increase, renewal, refinance or other
modification, in whole or in part, of all or any of the Senior Loan Documents,
including, without limitation, increasing or decreasing the stated principal
amount of the Senior Loan, extending or shortening the term of the Senior Loan,
increasing or decreasing the interest rate payable as provided in the Senior
Loan Agreement or altering any other payment terms under the Senior Loan
Documents;

(d) Subordinate Lender hereby absolutely and irrevocably waives, to the fullest
extent permitted by law, any rights they may have, by contract, at law or in
equity, to be subrogated to the Agent’s and the Senior Lenders’ rights against
the Obligors under the Senior Loan Documents or to the Agent’s liens and
security interests on any of the Collateral. If Subordinate Lender shall acquire
by indemnification, subrogation or otherwise, any lien, estate, right or other
interest in or with respect to the Collateral or other property or assets of any
Obligor, that lien, estate, right or other interest shall be subordinate to the
Senior Security Documents and the other Senior Loan Documents as provided herein
and shall be held in trust for the benefit of, and assigned to, Agent in
accordance with this Agreement;

 

9



--------------------------------------------------------------------------------

(e) Subordinate Lender agrees that it shall not agree to, and nothing herein or
in the Senior Loan Documents shall be deemed to evidence approval of Agent or
the Senior Lenders of, any increase to the Subordinate Note, or any other
amendment or modification of the Subordinate Loan Documents except for
modifications or amendments that do not negatively impact Agent or the Senior
Lenders and are of the general type set forth on Schedule A attached hereto and
made a part hereof; provided, however, that no amendment or modification to the
Subordinate Loan Documents shall in any event (i) increase the stated principal
amount of the Subordinate Debt, (ii) shorten the term of the Subordinate Debt,
(iii) increase the interest rate on the Subordinate Debt, (iv) provide
collateral or other security for the Subordinate Debt, (v) provide for
additional obligors of the Subordinate Debt or (vi) include more restrictive
covenants, conditions or defaults than those existing as of the date hereof.
Subordinate Lender and Guarantor shall promptly provide to Agent a fully
executed copy of any amendment or modification to the Subordinate Note;

(f) Subordinate Lender acknowledges that Agent and Senior Lenders have not made
nor do they now make any representations or warranties, express or implied, nor
do they assume any liability to Subordinate Lender, with respect to the
creditworthiness or financial condition of Guarantor, any Obligor or any other
Person. Subordinate Lender acknowledges that it has, independently and without
reliance upon Agent or any Senior Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the Subordinate Loan. Subordinate
Lender will, independently and without reliance upon Agent or any Senior Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the Subordinate Loan Documents. None of Agent or
any Senior Lender shall have any duty or responsibility, either initially or on
a continuing basis, to provide Subordinate Lender with any credit or other
information with respect to Guarantor or any other Obligor, whether coming into
its possession before the making of the Senior Loan or at any time or times
thereafter. Subordinate Lender agrees that none of Agent or any Senior Lender
owes any fiduciary duty to Subordinate Lender in connection with the
administration of the Senior Loan and the Senior Loan Documents and Subordinate
Lender agrees not to assert any such claim;

(g) Unless the “Majority Lenders” (as defined in the Senior Loan Agreement)
shall have consented in writing to such modification or amendment, no
modification or amendment of the Subordinate Loan Documents shall be binding
except for modifications or amendments that do not negatively impact Agent or
the Senior Lenders and are of the general type set forth on Schedule A attached
hereto and made a part hereof; provided, however, that no amendment or
modification to the Subordinate Loan Documents shall in any event (i) increase
the stated principal amount of the Subordinate Debt, (ii) shorten the term of
the Subordinate Debt, (iii) increase the interest rate on the Subordinate Debt,
(iv) provide collateral or other security for the Subordinate Debt, (v) provide
for additional obligors of the Subordinate Debt or (vi) include more restrictive
covenants, conditions or defaults than those existing as of the date hereof.
Subordinate Lender and Guarantor shall promptly provide to Agent a fully
executed copy of any amendment or modification to the Subordinate Note;

(h) If, notwithstanding the provisions of this Agreement, any payment or
distribution of any kind or character (whether in cash, securities, or other
property) shall be received by Subordinate Lender directly or indirectly from
any Obligor (whether out of or in connection with the Collateral, upon any
payment or distribution of the assets of any Obligor of any kind or character to
creditors upon or in connection with any Insolvency Proceeding or otherwise) in
contravention of the terms of this Agreement, such payment, distribution or

 

10



--------------------------------------------------------------------------------

security shall not be commingled with any asset of Subordinate Lender, but
rather shall be held in trust for the benefit of, and shall be paid over or
delivered and transferred to, the Agent or its representative, for application
to the payment of the Senior Debt remaining unpaid, until all of the Senior Debt
shall have been indefeasibly paid in full in cash. In any such event, Agent may,
but it shall not be obligated to, demand, claim and collect any such payment or
distribution that would, but for the subordination provisions, be payable or
deliverable with respect to the Subordinate Debt.

(i) Notwithstanding anything to the contrary set forth herein, Subordinate
Lender shall not be permitted to receive any payments with respect to the
Subordinate Debt until such time as the Senior Debt shall have been indefeasibly
paid in full in cash, and Senior Lenders have no further obligation to make
advances under the Senior Loan Documents. All payments or distributions upon or
with respect to the Subordinate Debt which are received by Subordinate Lender
contrary to the provisions of this Agreement shall be received and held in trust
by the Subordinate Lender for the benefit of Senior Lenders and shall be paid
over to Agent in the same form as so received (with any necessary endorsement)
to be applied (in the case of cash) to, or held as collateral (in the case of
non-cash property or securities) for performance of the Senior Debt in
accordance with the terms of the Senior Loan Documents.

4. Certain Actions Regarding Subordinate Debt. Until such time as the Senior
Debt shall have been indefeasibly paid in full in cash, and Senior Lenders have
no further obligation to make advances under the Senior Loan Documents,
Subordinate Lender shall not take any of the following actions with respect to
the Subordinate Debt until one (1) year and one (1) day following the
indefeasible payment in full of the Senior Debt in cash without the prior
written consent of the “Majority Lenders” (as defined in the Senior Loan
Agreement):

(a) Declare a default or event of default under the Subordinate Loan Documents,
accelerate all or any portion of the Subordinate Debt or exercise any of its
remedies (including, without limitation, any Enforcement Action) under the
Subordinate Loan Documents or at law or in equity;

(b) Commence, directly or indirectly, any legal or other proceedings against any
Obligor, or commence any Enforcement Action;

(c) Consent to or enter into any amendment or modification of any of the
Subordinate Loan Documents except for modifications or amendments that do not
negatively impact Agent or the Senior Lenders and are of the general type set
forth on Schedule A attached hereto and made a part hereof; provided, however,
that no amendment or modification to the Subordinate Loan Documents shall in any
event (i) increase the stated principal amount of the Subordinate Debt,
(ii) shorten the term of the Subordinate Debt, (iii) increase the interest rate
on the Subordinate Debt, (iv) provide collateral or other security for the
Subordinate Debt, (v) provide for additional obligors of the Subordinate Debt or
(vi) include more restrictive covenants, conditions or defaults than those
existing as of the date hereof. Subordinate Lender and Guarantor shall promptly
provide to Agent a fully executed copy of any amendment or modification to the
Subordinate Note; or

(d) Commence, directly or indirectly, or consent to any Insolvency Proceeding by
or against any Obligor.

 

11



--------------------------------------------------------------------------------

5. Bankruptcy Issues.

(a) The provisions of this Agreement shall be applicable both before and after
the commencement, whether voluntary or involuntary, of any Insolvency Proceeding
by or against any Obligor and all references herein to any Obligor shall be
deemed to apply to any such Obligor as a debtor-in-possession and to any trustee
in bankruptcy for the estate of any such Obligor. Furthermore, this Agreement
and the subordinations contained herein shall apply notwithstanding the fact
that all or any part of the Senior Debt or any claim for or with respect to the
Senior Debt is subordinated, avoided or disallowed, in whole or in part, in any
Insolvency Proceeding or by other applicable federal, state or foreign law;
provided, however, that if the subordination or disallowance of the claims of
the Senior Lenders are predicated on gross misconduct or bad faith of the Senior
Lenders, then the subordination provisions set forth herein shall not apply.
Without limiting the foregoing, Subordinate Lender expressly covenants and
agrees that this Agreement is enforceable under applicable bankruptcy law and
should be enforced under Section 510(a) of the Bankruptcy Code. Until such time
as the Senior Debt has been indefeasibly paid in full in cash and Senior Lenders
have no further obligation to make any advances under the Senior Loan Documents,
Subordinate Lender shall not, and shall not solicit any person or entity to:
(i) seek, commence, file, institute, consent to or acquiesce in any Involuntary
Proceeding with respect to any Obligor or the Collateral; (ii) seek to
consolidate any Obligor with any other person or entity in any Insolvency
Proceeding; or (iii) take any action in furtherance of any of the foregoing.

(b) Subordinate Lender hereby agrees that it shall not make any election, give
any consent, commence any action or file any motion, notice or application or
take any other action in any Insolvency Proceeding (including, without
limitation, any action under Section 105 of the Bankruptcy Code) with respect to
the Subordinate Debt or the other Subordinate Loan Documents in any case by or
against any Obligor or their property without the prior written consent of
Senior Lenders, which may be granted or withheld in Senior Lenders’ sole and
absolute discretion; provided, however, that with respect to any such Insolvency
Proceeding, (i) the Subordinate Lender may file a proof of claim, (ii) the Agent
may vote in any such Insolvency Proceeding any and all claims of Subordinate
Lender, and Subordinate Lender hereby appoints the Agent as its agent, and
grants to the Agent an irrevocable power of attorney coupled with an interest,
and its proxy, for the purpose of exercising any and all rights and taking any
and all actions available to the Subordinate Lender in connection with any case
by or against any Obligor or their property in any Insolvency Proceeding,
including without limitation, the right to vote to accept or reject a plan, to
make any election under Section 1111(b) of the Bankruptcy Code; provided,
however, that with respect to any proposed plan of reorganization in respect of
which creditors are voting, Agent or Senior Lenders may vote on behalf of such
Subordinate Lender only if Agent’s or Senior Lender’s claim is included in a
class of claims that is “impaired” as contemplated by Section 1124 of the
Bankruptcy Code under the proposed plan of reorganization, in Agent’s sole and
absolute discretion, and (iii) Subordinate Lender shall not challenge the
validity or amount of any claim submitted in such Insolvency Proceeding by the
Agent or the Senior Lenders or any valuations of the Collateral submitted by the
Agent or the Senior Lenders, in such Insolvency Proceeding or take any other
action in such Insolvency Proceeding, which is adverse to their enforcement of
any claim or receipt of adequate protection (as that term is defined in the
Bankruptcy Code). In furtherance of the foregoing, Subordinate Lender hereby
assigns to the Agent the right to vote all of Subordinate Lender’s claims
against Obligors, including the right to approve or object to any plan of
reorganization, in any

 

12



--------------------------------------------------------------------------------

Insolvency Proceeding with respect to the Subordinate Debt or the other
Subordinate Loan Documents in any case by or against any Obligor, provided,
however, that with respect to any proposed plan of reorganization in respect of
which creditors are voting, Agent or Senior Lenders may vote on behalf of such
Subordinate Lender only if Agent’s or Senior Lender’s claim is included in a
class of claims that is “impaired” as contemplated under Section 1124 of the
Bankruptcy Code under the proposed plan of reorganization, in Agent’s sole and
absolute discretion. In the event that such assignment shall be held invalid or
unenforceable, then the provisions hereof prohibiting the right of Subordinate
Lender to make any election, vote on any plan of reorganization, give any
consent, commence any action or file any motion, notice or application or take
any other action in any proceeding without the prior written consent of Senior
Lenders shall not be affected thereby. To the extent not prohibited by the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or other applicable
law, the Agent shall be free to exercise such voting rights as the Agent shall
determine in its sole and absolute discretion, and the Agent shall have no duty
or obligation to file, prosecute, pursue or protect any such claim and shall
otherwise have no duties, liabilities or obligations to Subordinate Lender with
respect thereto. Subordinate Lender hereby appoints the Agent as its agent, and
grants to Senior Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising any and all rights and taking any and all
actions available to Subordinate Lender in connection with the assignment to
Senior Lender of the voting rights described herein. Without in any way limiting
the generality of Paragraph 8 hereof, Subordinate Lender hereby agrees that,
upon the request of the Agent, Subordinate Lender shall do, execute, acknowledge
and deliver to Senior Lender all and every such further acts, deeds, conveyances
and instruments as the Agent may request for the better assuring and evidencing
of the foregoing appointment and grant and assignment of such voting rights.

(c) In the event that Subordinate Lender shall fail to file a proof of claim
with respect to the Subordinated Debt after ten (10) days written notice from
the Agent, the Agent shall have the right to file such proof of claim on behalf
of Subordinate Lender. Notwithstanding the foregoing and any provisions
contained herein to the contrary, the Subordinate Lender may (i) take any
action, which is not adverse to the priority status of the Agent or Senior
Lenders or to the Agent’s or Senior Lenders’ exercise of their remedies, to
protect and preserve the Subordinate Lender’s claim, and (ii) file any necessary
responses or pleadings in opposition to any pleading objecting to or seeking to
disallow or reduce the Subordinate Lender’s claim.

(d) To the extent any transfer, payment or distribution of assets with respect
to the Senior Debt (whether in cash, property or securities and whether by or on
behalf of any Obligor as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any Obligor, the estate in bankruptcy thereof, any third
party, or a trustee, receiver or other similar party under any bankruptcy,
insolvency, receivership or similar law, then if such payment is recovered by,
or paid over to, Borrower or any other Obligor, the estate in bankruptcy
thereof, any third party, or such trustee, receiver or other similar party, the
Senior Debt or part thereof originally intended to be satisfied shall be deemed
to be reinstated to the extent of the amount actually paid by the Agent or
Senior Lenders with respect to the Senior Debt (the “Repayment”) to any Obligor,
the estate in bankruptcy thereof, any third party, or a trustee, receiver or
other similar party under any bankruptcy, insolvency, receivership or similar
law, and outstanding as if such payment or distribution had not occurred, and
this Agreement and the agreements and subordination contained herein shall be
reinstated with respect to any such transfer, payment or distribution to the
extent of such Repayment. The Agent shall not be required to contest any such
declaration or obligation to return such payment or distribution.

 

13



--------------------------------------------------------------------------------

6. Approvals and Waivers of Subordinate Lender. Subordinate Lender declares,
covenants, agrees, and acknowledges that:

(a) It consents to and authorizes all provisions of the Senior Security
Documents and each of the other Senior Loan Documents.

(b) It intentionally and unconditionally subordinates the Subordinate Debt to
the Senior Debt in accordance with the foregoing and understands that in
reliance upon, and in consideration of, this subordination and the other
agreements and representations set forth herein, specific loans and advances are
being and will be made and, as part and parcel thereof, specific monetary and
other obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this subordination and the other
agreements and representations set forth herein.

(c) It, in its capacity as the holder of the Subordinate Debt, intentionally and
unconditionally waives and relinquishes any right to challenge the validity,
enforceability and binding effect of any of the Senior Security Documents or the
other Senior Loan Documents, and any lien, encumbrance, claim or security
interest now or hereafter created thereunder, or the attachment, perfection or
priority thereof, regardless of the order of recording or filing of any thereof,
or compliance by Agent or the Senior Lenders with the terms of any of the Senior
Security Documents or the other Senior Loan Documents, by reason of any matter,
cause or thing now or hereafter occurring, nor shall Subordinate Lender raise
any such matter, cause or thing as a defense to the enforcement thereof.

(d) It acknowledges and agrees that the agreements herein shall be effective at
all times notwithstanding taking of possession of any of the Collateral or other
property or assets of any Obligor by Agent or the order in which any loan,
advance or extension of credit included in the obligations evidenced or secured
by the Senior Security Documents and the other Senior Loan Documents or
evidenced by the Subordinate Loan Documents is made (Subordinate Lender hereby
waiving the benefits of any statute or rule of law which would produce a result
contrary to or in conflict with the foregoing).

(e) It expressly waives notice of the acceptance of the subordinations and other
agreements set forth herein, notice of reliance on such subordinations and other
agreements, and notice of the creation of any Senior Debt after the date hereof.

(f) It, in its capacity as the holder of the Subordinate Debt, waives any right
to receive notice from Agent or the Senior Lenders of the occurrence of a
default under the Senior Loan Documents or the commencement of an Enforcement
Action.

(g) It, in its capacity as the holder of the Subordinate Debt, agrees that it
will not in any manner challenge, oppose, object to, interfere with or delay
(i) the validity or enforceability of this Agreement, including without
limitation, any provisions regarding the relative priority of the rights and
duties of Agent and Senior Lenders and the Subordinate Lender, or (ii) Agent’s
or any Senior Lender’s security interest in, liens on and rights as to the
Obligors, and any Collateral or any other property or assets of any Obligor, or
any Enforcement Actions of Agent or any Senior Lender (including, without
limitation, any efforts by Agent to obtain relief from the automatic stay under
Section 362 of the Bankruptcy Code).

 

14



--------------------------------------------------------------------------------

(h) It acknowledges that any default, material misrepresentation or breach of
warranty by it under this Agreement shall constitute an Event of Default under
the Senior Loan Agreements.

7. Representations. Subordinate Lender represents and warrants to, and covenants
and agrees with, the Agent as follows:

(a) It has all requisite power and authority to execute, deliver and perform its
duties and obligations under this Agreement;

(b) It is the owner and holder of the Subordinate Debt;

(c) The execution, delivery and performance by it of this Agreement has been
duly authorized by all requisite action;

(d) The outstanding principal balance of the Subordinate Debt is
$________________ as the date hereof;

(e) This Agreement constitutes a valid and legally binding obligation of
Subordinate Lender in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally;

(f) The Subordinate Debt is a general unsecured obligation of Guarantor,
Subordinate Lender has no liens, claims, charges, pledges or security interests
or other encumbrances, whether by contract, operation of law or otherwise, upon
any property or right of Borrower or any other Obligor to secure the Subordinate
Debt, and until the indefeasible payment in full in cash of the Senior Debt, and
the Senior Lenders have no further obligation to make advances under the Senior
Loan Documents, Subordinate Lender shall not obtain or claim, or seek to obtain,
any lien, claim, charge, pledge, security interest or other encumbrance upon any
of the property or rights of Borrower, any Obligor or any other Person; and

(g) There are no documents, agreements, instruments or understandings, oral or
written, evidencing, securing or otherwise relating to the Subordinate Debt
other than the Subordinate Note.

8. Further Assurance. Subordinate Lender hereby agrees that, within five
(5) Business Days after request by Agent, it shall do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances and instruments, in
recordable form, as Agent may reasonably request for the better assuring and
evidencing of the foregoing subordinations and agreements.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia (excluding the laws
applicable to conflicts or choice of law).

10. Entire Agreement. This Agreement shall be the whole and only agreement with
regard to the subordination of the Subordinate Debt to the Senior Debt and the
subordination of other liens, rights and claims of Subordinate Lender to the
liens, rights and claims of Agent and Senior Lenders, and shall supersede any
prior agreements as to such subordination.

 

15



--------------------------------------------------------------------------------

11. Notices. All notices, demands, requests and other communications made
hereunder shall be in writing and shall be properly given and deemed delivered
on the date of delivery if sent by personal delivery or nationally recognized
overnight courier and on the third business day following mailing if sent by
certified or registered mail, postage prepaid, return receipt requested, as
follows:

 

If to Agent:

  

KeyBank National Association, As Agent

  

1200 Abernathy Road, N.E.

  

Suite 1550

  

Atlanta, Georgia 30328

  

Attn: Ms. Jennifer Wells

  

Telecopy No.: (770) 510-2195

With a copy to:

   McKenna Long & Aldridge LLP   

Suite 5300

  

303 Peachtree Street, N.E.

  

Atlanta, Georgia 30308

  

Attn: William F. Timmons, Esq.

  

Telecopy No.: (404) 527-4198

If to Guarantor:

   Comstock Homebuilding Companies, Inc.   

11465 Sunset Hills Road, 5th Floor

  

Reston, Virginia 20190

  

Attn: Christopher Clemente

  

Telecopy No.: (703) 760-1520

With a copy to:

   Comstock Homebuilding Companies, Inc.   

11465 Sunset Hills Road, 5th Floor

  

Reston, Virginia 20190

  

Attn: Jubal Thompson, Esq.

  

Telecopy No.: (703) 760-1520

If to Subordinate Lender:

   With a copy to:   

or to such other addresses as any party hereto may request by notice served as
required hereunder.

12. Changes to this Agreement. This Agreement may not be changed, terminated or
modified, nor shall any provision of this Agreement be waived, except by an
agreement in writing, signed by each of the parties hereto. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon Subordinate Lender shall
entitle Subordinate Lender to other or further notice or demand in similar or
other circumstances.

 

16



--------------------------------------------------------------------------------

13. Waiver of Jury Trial. GUARANTOR, AGENT, AND SUBORDINATE LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE SENIOR GUARANTY, THE
SENIOR LOAN AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (VERBAL OR WRITTEN) OR ACTIONS BY EITHER
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND SENIOR LENDERS TO
ENTER INTO CERTAIN WAIVERS AND AGREEMENTS GIVEN IN CONNECTION WITH THE SENIOR
LOAN DOCUMENTS. SUBORDINATE LENDER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGE THAT AGENT AND SENIOR LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND CERTAIN WAIVERS AND AGREEMENTS RELATED TO THE SENIOR LOAN
DOCUMENTS TO WHICH EACH IS A PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

14. No Third-Party Beneficiary. No person or entity (including, without
limitation, any Obligor) is intended to be a third-party beneficiary of, and no
one other than the Agent, the Senior Lenders, Subordinate Lender and its
respective successors and assigns shall have any rights under this Agreement.

15. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Agent, Senior Lenders, Subordinate Lender and their
respective successors, successors-in-title and assigns.

16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which counterparts, when taken together, shall constitute one original
agreement.

17. Actions by Agent and Senior Lenders; Consent of Agent and Senior Lenders.
Any consent required of Agent or Senior Lenders in this Agreement may be given
or withheld in the sole and unfettered discretion of Agent or Senior Lenders, as
applicable.

18. Time of Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of the parties hereto under this Agreement.

19. Transfer. Each Senior Lender may sell, assign, transfer, pledge, encumber,
hypothecate or enter into participations for all or any part of its respective
interests in the Senior Loan Documents and the Senior Debt. The Subordinate
Lender may not sell, assign, transfer, pledge, encumber, hypothecate or enter
into participations for all or any part of its interest in the Subordinate Loan
Documents or the Subordinate Debt, and any attempted sale, assignment, transfer,
pledge, encumbrance, hypothecation or participation shall be void and of no
force and effect; provided, however, that so long as the total aggregate amount
of cash equity contributed to, and maintained with, the Subordinate Lender by
Christopher Clemente and/or Gregory Benson, or their respective immediate family
members or trusts established for their benefit, or

 

17



--------------------------------------------------------------------------------

any entity owned or controlled by Mr. Clemente and/or Mr. Benson, is equal to or
greater than One Million and No/100ths Dollars ($1,000,000) (“Equity
Contribution”), the Subordinate Lender may participate out or otherwise sell,
assign, transfer, pledge, encumber, or hypothecate portions of the its interest
in the Subordinate Loan Documents or the Subordinate Debt so long as the Equity
Contribution is maintained for so long as the Senior Debt remains outstanding
and provided further that any such subsequent transfer is made subject to all of
the terms, conditions and restrictions of this Agreement.

20. No Joint Venture; No Fiduciary Relationship. This Agreement shall not be
construed to create a partnership or joint venture between the parties hereto.
Nothing contained in this Agreement or otherwise is intended to create an
agency, trustee or fiduciary relationship between Subordinate Lender, on the one
hand, and Agent or the Senior Lenders, on the other hand.

21. NOT A LOAN; NO DUTY TO PURCHASE. THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED
AS PROVIDING AN EXTENSION OF CREDIT BY ANY PARTY TO ANY OTHER OF THE PARTIES. NO
PARTY SHALL HAVE THE OBLIGATION TO PURCHASE THE LOAN OF ANY OTHER PARTY HERETO
UPON ANY DEFAULT BY BORROWER, GUARANTOR OR ANY OTHER PERSON UNDER ANY OF THE
SUBORDINATE LOAN DOCUMENTS OR IN ANY OTHER EVENT WHATSOEVER.

22. Judicial Interpretation. In the event the provisions of this Agreement
require judicial or other interpretation, it is agreed that the court
interpreting or construing same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against a party
who by itself or through its agents prepared the same, it being agreed that all
parties to this Agreement participated in the preparation of this Agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.

 

AGENT:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:     Name:     Title:    

[Signatures Continued On Next Page]

 

19



--------------------------------------------------------------------------------

GUARANTOR:

Comstock Homebuilding Companies, Inc., a

Delaware corporation

By:       Name: Christopher Clemente   Title: Chief Executive Officer

[Signatures Continued On Next Page]

 

20



--------------------------------------------------------------------------------

SUBORDINATE LENDER: STONEHENGE FUNDING, LC, a Virginia limited liability company
By:     Name:     Title:    

 

21



--------------------------------------------------------------------------------

SCHEDULE A

Waiver or Forbearance of Defaults or Events of Default

Reduction or Debt Forgiveness of Interest

Reduction or Debt Forgiveness of Principal

Conversion of Debt to Stock

Elimination or Modification of Existing Warrants for Purchase of Stock

Elimination or Modifications to Covenants that do not negatively impact Senior
Lender

Extension of Maturity Date

Reduction of Interest Rate

Acknowledgement of Subordination

 

22



--------------------------------------------------------------------------------

SUBORDINATION AND STANDSTILL AGREEMENT

NOTICE:

THIS SUBORDINATION AND STANDSTILL AGREEMENT

RESULTS IN YOUR PRIORITY OF PAYMENT BECOMING

SUBJECT TO AND OF LOWER PRIORITY

THAN THE PRIORITY AND LIEN

OF SOME OTHER OR LATER INSTRUMENT

THIS SUBORDINATION AND STANDSTILL AGREEMENT (this “Agreement”) is made this
_______ day of December, 2009, by and among COMSTOCK HOMEBUILDING COMPANIES,
INC., a Delaware corporation (“Guarantor”), and GUGGENHEIM CORPORATE FUNDING,
LLC, as administrative agent (“Agent”) for the benefit of the several banks and
other financial institutions or entities from time-to-time parties to the Senior
Loan Agreement, defined below (“Senior Lenders”), and STONEHENGE FUNDING, LC, a
Virginia limited liability company (“Subordinate Lender”).

W I T N E S S E T H:

WHEREAS, Guarantor has executed that certain Amended and Restated Indenture and
amended Senior Note due 2013 dated as of March 14, 2008, in the principal sum of
$9,000,000 in favor of Subordinate Lender (collectively, the “Subordinate
Note”); and

WHEREAS, pursuant to the Senior Loan Agreement (as hereinafter defined), the
Senior Lenders (as hereinafter defined) provided a credit facility to Borrower
(as hereinafter defined);

WHEREAS, Guarantor has executed a certain Senior Guaranty (as hereinafter
defined) in favor of Agent pursuant to the Senior Loan Agreement;

WHEREAS, the obligations of Borrower and Guarantor under the Senior Loan
Documents (as hereinafter defined) are secured by, among other things, the
Senior Security Documents (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, it is hereby declared, understood and
agreed as follows:

1. Definitions.

(a) “Agent” has the meaning given such term in the introductory paragraph to
this Agreement. Unless otherwise specified herein, “Agent” shall mean Guggenheim
Corporate Funding, LLC in its capacity as agent under the Senior Loan Agreement.

(b) “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time, or any successor statute thereto.

(c) “Borrower” means Comstock Penderbrook, L.C., a Virginia limited liability
company.

(d) “Cash Collateral Agreement” shall mean that certain Cash Collateral
Agreement dated December 22, 2009 and executed by Borrower in favor of Agent for
the benefit of the Senior Lenders, and as may be further amended, modified,
increased, consolidated, restated or replaced.

(e) “Collateral” means all of the real, personal and other property now or
hereafter encumbered by or securing the Senior Note, the Senior Loan Agreement,
the Senior Security Documents, the Cash Collateral Agreement or the Senior
Guaranty, or any documents

 

23



--------------------------------------------------------------------------------

now or hereafter entered into or delivered in connection with any of them, and
all of each Obligor’s right, title and interest in and to such property, whether
existing or future, and all security interests, security titles, liens, claims,
pledges, encumbrances, conveyances, endorsements and guaranties of whatever
nature now or hereafter securing any Obligor’s obligations under the Senior Loan
Documents or any part thereof, and all products and proceeds of the foregoing.

(f) “Enforcement Action” means the commencement of any litigation or proceeding
at law or in equity, the commencement of any foreclosure proceeding, the
exercise of any statutory or non-judicial power of sale, the taking of a deed or
assignment in lieu of foreclosure, seeking to obtain a judgment, seeking the
appointment of or the obtaining of a receiver or the taking of any other
enforcement action against, or the taking of possession or control of, or the
exercise of any rights or remedies with respect to, any Obligor or the
Collateral, any other property or assets of any Obligor or any portion thereof.

(g) “Insolvency Proceeding” means any proceeding, whether voluntary or
involuntary, under the Bankruptcy Code, or any other bankruptcy, insolvency,
liquidation, reorganization, composition, extension, arrangement, adjustment or
other similar proceeding concerning any Obligor, any action for the winding-up
or dissolution of any Obligor, any proceeding (judicial or otherwise) concerning
the application of the assets of any Obligor for the benefit of its creditors,
the appointment of or any proceeding seeking the appointment of a trustee,
receiver or other similar custodian for all or any substantial part of the
assets of any Obligor, a general assignment for the benefit of creditors or any
proceeding or action seeking the marshaling of the assets and liabilities of any
Obligor, or any other action concerning the adjustment of the debts of any
Obligor or the cessation of business by any Obligor, in each case under any
applicable domestic or foreign federal or state law. For the purposes hereof, an
“Insolvency Proceeding” shall also include the taking, seeking or approving of
any action in any proceeding described in the foregoing sentence by, against or
concerning any other Person that could adversely affect any Obligor, any other
obligor with respect to the Subordinate Loan, the Collateral, the Senior Loan
Documents, the Agent, the Senior Lenders or any Enforcement Action under the
Senior Security Documents or any other Senior Loan Document.

(h) “Obligors” means Borrower and Guarantor, and each other guarantor or obligor
of or with respect to any part of the Senior Debt.

(i) “Senior Assignment of Interests” means that certain Amended and Restated
Deed of Trust With Absolute Assignment Of Leases And Rents, Security Agreement
and Fixture Filing executed by Borrower, as Grantor, in favor of the Agent and
Senior Lenders, as beneficiaries, and as the same may be further amended,
extended, supplemented, consolidated, renewed, restated or otherwise modified
from time to time,.

(j) “Senior Debt” means the (i) principal of, premium, if any, and interest on
the Senior Note or pursuant to the Senior Loan Agreement (whether payable under
the Senior Note, the Senior Loan Agreement, or the Senior Guaranty or any other
Senior Loan Document), (ii) prepayment fees, exit fee, yield maintenance
charges, breakage costs, late charges, default interest, agent’s fees, costs of
collection, protective advances, advances to cure defaults, and indemnities,
(iii) any other amount or obligations (including any fee or expense) due or
payable with respect to the Senior Loan or any of the Senior Loan Documents
(including interest and any other of the foregoing amounts accruing after the
commencement of any Insolvency Proceeding,

 

24



--------------------------------------------------------------------------------

and any other interest that would have accrued but for the commencement of such
Insolvency Proceeding, whether or not any such interest is allowed as an
enforceable claim in such Insolvency Proceeding and regardless of the value of
the Collateral at the time of such accrual), whether outstanding on the date of
this Agreement or hereafter incurred, whether as a secured claim, undersecured
claim, unsecured claim, deficiency claim or otherwise, and all renewals,
modifications, amendments, supplements, consolidations, restatements,
extensions, refinances, and refundings of any thereof.

(k) “Senior Guaranty” means, collectively, that certain Limited Guaranty
executed by the Guarantor and that certain Completion Guaranty executed by the
Guarantor, each dated as of February 22, 2007 in favor of Agent for the benefit
of the Senior Lenders, and as the same may be from time to time amended,
extended, supplemented, consolidated, renewed, restated or otherwise modified.

(l) “Senior Lenders” means “Lenders” as defined in the Senior Loan Agreement.

(m) “Senior Loan” means the up to $28,000,000 credit facility provided pursuant
to the Senior Loan Agreement, as the same may be amended, modified, increased,
consolidated, restated or replaced as provided herein.

(n) “Senior Loan Agreement” means that certain Loan Agreement dated as of
February 22, 2007 executed by Borrower, Guarantor and Agent , and certain other
parties now or hereafter a party thereto, and as may be further amended,
modified, increased, consolidated, restated or replaced.

(o) “Senior Loan Documents” means the Senior Security Documents, the Senior
Note, the Senior Loan Agreement, the Senior Guaranty, the Senior Assignment of
Interests, the Cash Collateral Agreement and any other documents, agreements or
instruments now or hereafter executed and delivered by or on behalf of any
Obligor or any other person or entity in connection with the Senior Loan, and
any documents, agreements or instruments hereafter executed and delivered by or
on behalf of any Obligor or any other person or entity in connection with any
refinancing of the Senior Loan, as any of the same may be from time to time
amended, extended, supplemented, consolidated, renewed, restated or otherwise
modified.

(p) “Senior Note” means that certain note which may be executed by Borrower in
favor of Agent and Senior Lenders pursuant to the Senior Loan Agreement, as
originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, or restated from time to time as so
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated.

(q) “Senior Security Documents” means the Senior Assignment of Interests and
each and every other security document as referenced in the Senior Loan
Agreement, the Cash Collateral Agreement and each other Senior Loan Document
securing any or all of the Senior Loan, together with any and all
acknowledgments, powers, certificates, UCC financing statements or other
documents or instruments executed and delivered in connection therewith.

 

25



--------------------------------------------------------------------------------

(r) “Subordinate Debt” means the principal amount of the indebtedness evidenced
by the Subordinate Note, together with any interest, premium, yield maintenance
charges, breakage costs, late charges, default interest, costs of collection,
protective advances, advances to cure defaults, indemnities, reimbursement
obligations and any other amount or obligation (including any fee or expense)
due thereon or payable with respect thereto or pursuant to the Subordinate Loan
Documents, whether outstanding on the date of this Agreement or hereafter
incurred, and all permitted renewals, modifications, amendments, supplements,
consolidations, restatements, extensions, refinances and refundings of any
thereof.

(s) “Subordinate Loan Documents” means the Subordinate Note and any other
document, agreement or instrument now or hereafter executed and delivered by or
on behalf of Guarantor in connection with the indebtedness evidenced by the
Subordinate Note, as any of the same may be from time to time amended, extended,
supplemented, consolidated, renewed, restated or otherwise modified as permitted
herein.

(t) Except as otherwise provided herein, capitalized terms used herein that are
not otherwise defined herein shall have the meanings set forth in the Senior
Loan Agreement.

2. Effectiveness of Agreement. This Agreement shall be deemed effective as of
the date of execution.

3. Priority of Collateral and Payments. Guarantor and Subordinate Lender
covenant and agree that the payment of the Subordinate Debt is hereby
unconditionally and expressly made junior, subordinate and subject in right and
time of payment and in all other respects to the indefeasible prior payment in
full in cash of all Senior Debt. Without limiting the foregoing, the Subordinate
Loan Documents, as well as all of the rights and remedies of Subordinate Lender
under the Subordinate Loan Documents or otherwise in and to the Collateral or
other property or assets of the Obligors, are hereby unconditionally and
expressly made subject and subordinate in lien and subordinate in payment to the
Senior Debt, and to all of the rights and remedies, of Agent and the Senior
Lenders under the Senior Loan Agreement under the Senior Loan Documents and to
the Collateral or other property or assets of the Obligors. In addition, in
furtherance of and without limiting the foregoing, Subordinate Lender agrees
that:

(a) Subordinate Lender shall have no right, lien or claim in and to the
Collateral and the proceeds thereof (including, without limitation, any rights
with respect to insurance proceeds and condemnation awards), or any other
property or assets of any Obligor until such time as the period described in
Paragraph 4 hereof shall have lapsed;

(b) Subordinate Lender hereby expressly waives any rights to require or request
that the Agent and the Senior Lenders marshal the Collateral in favor of
Subordinate Lender or to equitably subordinate the rights, liens or security
interests of Agent and the Senior Lenders under the Senior Loan Documents,
whether pursuant to the Bankruptcy Code or otherwise. Agent and the Senior
Lenders shall have the right at any and all times to determine the order in
which, or whether, (i) recourse is sought against any Obligor or any other
obligor with respect to the Senior Debt, or (ii) any or all of the collateral
security for the indebtedness and obligations under the Senior Loan Documents in
which a lien has been granted to or obtained by Agent shall be enforced.
Subordinate Lender hereby waives any and all rights to require that Agent and/or
the Senior Lenders pursue or exhaust any rights or remedies with respect to any
Obligor or any other party prior to exercising their rights and remedies with
respect to the Collateral or any other property or assets of the Obligors. Agent
and the Senior Lenders may forbear collection, grant indulgences, release,
compromise or settle the Senior Debt, or sell, take,

 

26



--------------------------------------------------------------------------------

exchange, surrender or release collateral or security therefor, consent to or
waive any breach of, or any act, omission or default under, any of the Senior
Loan Documents, apply any sums received by or realized upon by Agent and the
Senior Lenders against liabilities of the Obligors to Agent and the Senior
Lenders in such order as Agent and the Senior Lenders shall determine in their
sole discretion, and otherwise deal with any and all parties and the Collateral
or other property or assets of the Obligors as they deem appropriate. Agent and
the Senior Lenders shall have no liability to Subordinate Lender for, and
Subordinate Lender hereby waives any claim, right, action or cause of action
which it may now or hereafter have against Agent and the Senior Lenders arising
out of, any waiver, consent, release, indulgence, extension, delay or other
action or omission, any release of any Obligor, release of any of the Collateral
securing such indebtedness and obligations, the failure to realize upon any
Collateral or other property or assets of any Obligor, or the failure to
exercise any rights or remedies of Agent and the Senior Lenders under the Senior
Loan Documents;

(c) Subordinate Lender hereby expressly consents to and authorizes, at the
option of the Senior Lenders the acceptance of additional Senior Security
Documents, or the release of any Obligor. Subordinate Lender hereby expressly
consents to and authorizes, at the option of the Agent, the amendment,
extension, restatement, consolidation, increase, renewal, refinance or other
modification, in whole or in part, of all or any of the Senior Loan Documents,
including, without limitation, increasing or decreasing the stated principal
amount of the Senior Loan, extending or shortening the term of the Senior Loan,
increasing or decreasing the interest rate payable as provided in the Senior
Loan Agreement or altering any other payment terms under the Senior Loan
Documents;

(d) Subordinate Lender hereby absolutely and irrevocably waives, to the fullest
extent permitted by law, any rights they may have, by contract, at law or in
equity, to be subrogated to the Agent’s and the Senior Lenders’ rights against
the Obligors under the Senior Loan Documents or to the Agent’s liens and
security interests on any of the Collateral. If Subordinate Lender shall acquire
by indemnification, subrogation or otherwise, any lien, estate, right or other
interest in or with respect to the Collateral or other property or assets of any
Obligor, that lien, estate, right or other interest shall be subordinate to the
Senior Security Documents and the other Senior Loan Documents as provided herein
and shall be held in trust for the benefit of, and assigned to, Agent in
accordance with this Agreement;

(e) Subordinate Lender agrees that it shall not agree to, and nothing herein or
in the Senior Loan Documents shall be deemed to evidence approval of Agent or
the Senior Lenders of, any increase to the Subordinate Note, or any other
amendment or modification of the Subordinate Loan Documents except for
modifications or amendments that do not negatively impact Agent or the Senior
Lenders and are of the general type set forth on Schedule A attached hereto and
made a part hereof; provided, however, that no amendment or modification to the
Subordinate Loan Documents shall in any event (i) increase the stated principal
amount of the Subordinate Debt, (ii) shorten the term of the Subordinate Debt,
(iii) increase the interest rate on the Subordinate Debt, (iv) provide
collateral or other security for the Subordinate Debt, (v) provide for
additional obligors of the Subordinate Debt or (vi) include more restrictive
covenants, conditions or defaults than those existing as of the date hereof.
Subordinate Lender and Guarantor shall promptly provide to Agent a fully
executed copy of any amendment or modification to the Subordinate Note;

 

27



--------------------------------------------------------------------------------

(f) Subordinate Lender acknowledges that Agent and Senior Lenders have not made
nor do they now make any representations or warranties, express or implied, nor
do they assume any liability to Subordinate Lender, with respect to the
creditworthiness or financial condition of Guarantor, any Obligor or any other
Person. Subordinate Lender acknowledges that it has, independently and without
reliance upon Agent or any Senior Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the Subordinate Loan. Subordinate
Lender will, independently and without reliance upon Agent or any Senior Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the Subordinate Loan Documents. None of Agent or
any Senior Lender shall have any duty or responsibility, either initially or on
a continuing basis, to provide Subordinate Lender with any credit or other
information with respect to Guarantor or any other Obligor, whether coming into
its possession before the making of the Senior Loan or at any time or times
thereafter. Subordinate Lender agrees that none of Agent or any Senior Lender
owes any fiduciary duty to Subordinate Lender in connection with the
administration of the Senior Loan and the Senior Loan Documents and Subordinate
Lender agrees not to assert any such claim;

(g) Unless the Agent and Senior Lenders shall have consented in writing to such
modification or amendment, no modification or amendment of the Subordinate Loan
Documents shall be binding except for modifications or amendments that do not
negatively impact Agent or the Senior Lenders and are of the general type set
forth on Schedule A attached hereto and made a part hereof; provided, however,
that no amendment or modification to the Subordinate Loan Documents shall in any
event (i) increase the stated principal amount of the Subordinate Debt,
(ii) shorten the term of the Subordinate Debt, (iii) increase the interest rate
on the Subordinate Debt, (iv) provide collateral or other security for the
Subordinate Debt, (v) provide for additional obligors of the Subordinate Debt or
(vi) include more restrictive covenants, conditions or defaults than those
existing as of the date hereof. Subordinate Lender and Guarantor shall promptly
provide to Agent a fully executed copy of any amendment or modification to the
Subordinate Note;

(h) If, notwithstanding the provisions of this Agreement, any payment or
distribution of any kind or character (whether in cash, securities, or other
property) shall be received by Subordinate Lender directly or indirectly from
any Obligor (whether out of or in connection with the Collateral, upon any
payment or distribution of the assets of any Obligor of any kind or character to
creditors upon or in connection with any Insolvency Proceeding or otherwise) in
contravention of the terms of this Agreement, such payment, distribution or
security shall not be commingled with any asset of Subordinate Lender, but
rather shall be held in trust for the benefit of, and shall be paid over or
delivered and transferred to, the Agent or its representative, for application
to the payment of the Senior Debt remaining unpaid, until all of the Senior Debt
shall have been indefeasibly paid in full in cash. In any such event, Agent may,
but it shall not be obligated to, demand, claim and collect any such payment or
distribution that would, but for the subordination provisions, be payable or
deliverable with respect to the Subordinate Debt.

 

28



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary set forth herein, Subordinate
Lender shall not be permitted to receive any payments with respect to the
Subordinate Debt until such time as the Senior Debt shall have been indefeasibly
paid in full in cash, and Senior Lenders have no further obligation to make
advances under the Senior Loan Documents. All payments or distributions upon or
with respect to the Subordinate Debt which are received by Subordinate Lender
contrary to the provisions of this Agreement shall be received and held in trust
by the Subordinate Lender for the benefit of Senior Lenders and shall be paid
over to Agent in the same form as so received (with any necessary endorsement)
to be applied (in the case of cash) to, or held as collateral (in the case of
non-cash property or securities) for performance of the Senior Debt in
accordance with the terms of the Senior Loan Documents.

4. Certain Actions Regarding Subordinate Debt. Until such time as the Senior
Debt shall have been indefeasibly paid in full in cash, and Senior Lenders have
no further obligation to make advances under the Senior Loan Documents,
Subordinate Lender shall not take any of the following actions with respect to
the Subordinate Debt until one (1) year and one (1) day following the
indefeasible payment in full of the Senior Debt in cash without the prior
written consent of the Agent and Senior Lenders:

(a) Declare a default or event of default under the Subordinate Loan Documents,
accelerate all or any portion of the Subordinate Debt or exercise any of its
remedies (including, without limitation, any Enforcement Action) under the
Subordinate Loan Documents or at law or in equity;

(b) Commence, directly or indirectly, any legal or other proceedings against any
Obligor, or commence any Enforcement Action;

(c) Consent to or enter into any amendment or modification of any of the
Subordinate Loan Documents except for modifications or amendments that do not
negatively impact Agent or the Senior Lenders and are of the general type set
forth on Schedule A attached hereto and made a part hereof; provided, however,
that no amendment or modification to the Subordinate Loan Documents shall in any
event (i) increase the stated principal amount of the Subordinate Debt,
(ii) shorten the term of the Subordinate Debt, (iii) increase the interest rate
on the Subordinate Debt, (iv) provide collateral or other security for the
Subordinate Debt, (v) provide for additional obligors of the Subordinate Debt or
(vi) include more restrictive covenants, conditions or defaults than those
existing as of the date hereof. Subordinate Lender and Guarantor shall promptly
provide to Agent a fully executed copy of any amendment or modification to the
Subordinate Note; or

(d) Commence, directly or indirectly, or consent to any Insolvency Proceeding by
or against any Obligor.

5. Bankruptcy Issues.

(a) The provisions of this Agreement shall be applicable both before and after
the commencement, whether voluntary or involuntary, of any Insolvency Proceeding
by or against any Obligor and all references herein to any Obligor shall be
deemed to apply to any such Obligor as a debtor-in-possession and to any trustee
in bankruptcy for the estate of any such Obligor. Furthermore, this Agreement
and the subordinations contained herein shall apply notwithstanding the fact
that all or any part of the Senior Debt or any claim for or with respect to the
Senior Debt is subordinated, avoided or disallowed, in whole or in part, in any
Insolvency Proceeding or by other applicable federal, state or foreign law;
provided, however, that if the subordination or disallowance of the claims of
the Senior Lenders are predicated on gross

 

29



--------------------------------------------------------------------------------

misconduct or bad faith of the Senior Lenders, then the subordination provisions
set forth herein shall not apply. Without limiting the foregoing, Subordinate
Lender expressly covenants and agrees that this Agreement is enforceable under
applicable bankruptcy law and should be enforced under Section 510(a) of the
Bankruptcy Code. Until such time as the Senior Debt has been indefeasibly paid
in full in cash and Senior Lenders have no further obligation to make any
advances under the Senior Loan Documents, Subordinate Lender shall not, and
shall not solicit any person or entity to: (i) seek, commence, file, institute,
consent to or acquiesce in any Involuntary Proceeding with respect to any
Obligor or the Collateral; (ii) seek to consolidate any Obligor with any other
person or entity in any Insolvency Proceeding; or (iii) take any action in
furtherance of any of the foregoing.

(b) Subordinate Lender hereby agrees that it shall not make any election, give
any consent, commence any action or file any motion, notice or application or
take any other action in any Insolvency Proceeding (including, without
limitation, any action under Section 105 of the Bankruptcy Code) with respect to
the Subordinate Debt or the other Subordinate Loan Documents in any case by or
against any Obligor or their property without the prior written consent of
Senior Lenders, which may be granted or withheld in Senior Lenders’ sole and
absolute discretion; provided, however, that with respect to any such Insolvency
Proceeding, (i) the Subordinate Lender may file a proof of claim, (ii) the Agent
may vote in any such Insolvency Proceeding any and all claims of Subordinate
Lender, and Subordinate Lender hereby appoints the Agent as its agent, and
grants to the Agent an irrevocable power of attorney coupled with an interest,
and its proxy, for the purpose of exercising any and all rights and taking any
and all actions available to the Subordinate Lender in connection with any case
by or against any Obligor or their property in any Insolvency Proceeding,
including without limitation, the right to vote to accept or reject a plan, to
make any election under Section 1111(b) of the Bankruptcy Code; provided,
however, that with respect to any proposed plan of reorganization in respect of
which creditors are voting, Agent or Senior Lenders may vote on behalf of such
Subordinate Lender only if Agent’s or Senior Lender’s claim is included in a
class of claims that is “impaired” as contemplated by Section 1124 of the
Bankruptcy Code under the proposed plan of reorganization, in Agent’s sole and
absolute discretion, and (iii) Subordinate Lender shall not challenge the
validity or amount of any claim submitted in such Insolvency Proceeding by the
Agent or the Senior Lenders or any valuations of the Collateral submitted by the
Agent or the Senior Lenders, in such Insolvency Proceeding or take any other
action in such Insolvency Proceeding, which is adverse to their enforcement of
any claim or receipt of adequate protection (as that term is defined in the
Bankruptcy Code). In furtherance of the foregoing, Subordinate Lender hereby
assigns to the Agent the right to vote all of Subordinate Lender’s claims
against Obligors, including the right to approve or object to any plan of
reorganization, in any Insolvency Proceeding with respect to the Subordinate
Debt or the other Subordinate Loan Documents in any case by or against any
Obligor, provided, however, that with respect to any proposed plan of
reorganization in respect of which creditors are voting, Agent or Senior Lenders
may vote on behalf of such Subordinate Lender only if Agent’s or Senior Lender’s
claim is included in a class of claims that is “impaired” as contemplated under
Section 1124 of the Bankruptcy Code under the proposed plan of reorganization,
in Agent’s sole and absolute discretion. In the event that such assignment shall
be held invalid or unenforceable, then the provisions hereof prohibiting the
right of Subordinate Lender to make any election, vote on any plan of
reorganization, give any consent, commence any action or file any motion, notice
or application or take any other action in any proceeding without the prior
written consent of Senior Lenders shall not be affected thereby. To the extent
not prohibited by the Bankruptcy Code, the

 

30



--------------------------------------------------------------------------------

Federal Rules of Bankruptcy Procedure or other applicable law, the Agent shall
be free to exercise such voting rights as the Agent shall determine in its sole
and absolute discretion, and the Agent shall have no duty or obligation to file,
prosecute, pursue or protect any such claim and shall otherwise have no duties,
liabilities or obligations to Subordinate Lender with respect thereto.
Subordinate Lender hereby appoints the Agent as its agent, and grants to Senior
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising any and all rights and taking any and all actions available to
Subordinate Lender in connection with the assignment to Senior Lender of the
voting rights described herein. Without in any way limiting the generality of
Paragraph 8 hereof, Subordinate Lender hereby agrees that, upon the request of
the Agent, Subordinate Lender shall do, execute, acknowledge and deliver to
Senior Lender all and every such further acts, deeds, conveyances and
instruments as the Agent may request for the better assuring and evidencing of
the foregoing appointment and grant and assignment of such voting rights.

(c) In the event that Subordinate Lender shall fail to file a proof of claim
with respect to the Subordinated Debt after ten (10) days written notice from
the Agent, the Agent shall have the right to file such proof of claim on behalf
of Subordinate Lender. Notwithstanding the foregoing and any provisions
contained herein to the contrary, the Subordinate Lender may (i) take any
action, which is not adverse to the priority status of the Agent or Senior
Lenders or to the Agent’s or Senior Lenders’ exercise of their remedies, to
protect and preserve the Subordinate Lender’s claim, and (ii) file any necessary
responses or pleadings in opposition to any pleading objecting to or seeking to
disallow or reduce the Subordinate Lender’s claim.

(d) To the extent any transfer, payment or distribution of assets with respect
to the Senior Debt (whether in cash, property or securities and whether by or on
behalf of any Obligor as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any Obligor, the estate in bankruptcy thereof, any third
party, or a trustee, receiver or other similar party under any bankruptcy,
insolvency, receivership or similar law, then if such payment is recovered by,
or paid over to, Borrower or any other Obligor, the estate in bankruptcy
thereof, any third party, or such trustee, receiver or other similar party, the
Senior Debt or part thereof originally intended to be satisfied shall be deemed
to be reinstated to the extent of the amount actually paid by the Agent or
Senior Lenders with respect to the Senior Debt (the “Repayment”) to any Obligor,
the estate in bankruptcy thereof, any third party, or a trustee, receiver or
other similar party under any bankruptcy, insolvency, receivership or similar
law, and outstanding as if such payment or distribution had not occurred, and
this Agreement and the agreements and subordination contained herein shall be
reinstated with respect to any such transfer, payment or distribution to the
extent of such Repayment. The Agent shall not be required to contest any such
declaration or obligation to return such payment or distribution.

6. Approvals and Waivers of Subordinate Lender. Subordinate Lender declares,
covenants, agrees, and acknowledges that:

(a) It consents to and authorizes all provisions of the Senior Security
Documents and each of the other Senior Loan Documents.

(b) It intentionally and unconditionally subordinates the Subordinate Debt to
the Senior Debt in accordance with the foregoing and understands that in
reliance upon, and in consideration of, this subordination and the other
agreements and representations set forth herein,

 

31



--------------------------------------------------------------------------------

specific loans and advances are being and will be made and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for said reliance upon this
subordination and the other agreements and representations set forth herein.

(c) It, in its capacity as the holder of the Subordinate Debt, intentionally and
unconditionally waives and relinquishes any right to challenge the validity,
enforceability and binding effect of any of the Senior Security Documents or the
other Senior Loan Documents, and any lien, encumbrance, claim or security
interest now or hereafter created thereunder, or the attachment, perfection or
priority thereof, regardless of the order of recording or filing of any thereof,
or compliance by Agent or the Senior Lenders with the terms of any of the Senior
Security Documents or the other Senior Loan Documents, by reason of any matter,
cause or thing now or hereafter occurring, nor shall Subordinate Lender raise
any such matter, cause or thing as a defense to the enforcement thereof.

(d) It acknowledges and agrees that the agreements herein shall be effective at
all times notwithstanding taking of possession of any of the Collateral or other
property or assets of any Obligor by Agent or the order in which any loan,
advance or extension of credit included in the obligations evidenced or secured
by the Senior Security Documents and the other Senior Loan Documents or
evidenced by the Subordinate Loan Documents is made (Subordinate Lender hereby
waiving the benefits of any statute or rule of law which would produce a result
contrary to or in conflict with the foregoing).

(e) It expressly waives notice of the acceptance of the subordinations and other
agreements set forth herein, notice of reliance on such subordinations and other
agreements, and notice of the creation of any Senior Debt after the date hereof.

(f) It, in its capacity as the holder of the Subordinate Debt, waives any right
to receive notice from Agent or the Senior Lenders of the occurrence of a
default under the Senior Loan Documents or the commencement of an Enforcement
Action.

(g) It, in its capacity as the holder of the Subordinate Debt, agrees that it
will not in any manner challenge, oppose, object to, interfere with or delay
(i) the validity or enforceability of this Agreement, including without
limitation, any provisions regarding the relative priority of the rights and
duties of Agent and Senior Lenders and the Subordinate Lender, or (ii) Agent’s
or any Senior Lender’s security interest in, liens on and rights as to the
Obligors, and any Collateral or any other property or assets of any Obligor, or
any Enforcement Actions of Agent or any Senior Lender (including, without
limitation, any efforts by Agent to obtain relief from the automatic stay under
Section 362 of the Bankruptcy Code).

(h) It acknowledges that any default, material misrepresentation or breach of
warranty by it under this Agreement shall constitute an Event of Default under
the Senior Loan Agreements.

7. Representations. Subordinate Lender represents and warrants to, and covenants
and agrees with, the Agent as follows:

(a) It has all requisite power and authority to execute, deliver and perform its
duties and obligations under this Agreement;

 

32



--------------------------------------------------------------------------------

(b) It is the owner and holder of the Subordinate Debt;

(c) The execution, delivery and performance by it of this Agreement has been
duly authorized by all requisite action;

(d) The outstanding principal balance of the Subordinate Debt is $9,000,000 as
the date hereof;

(e) This Agreement constitutes a valid and legally binding obligation of
Subordinate Lender in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally;

(f) The Subordinate Debt is a general unsecured obligation of Guarantor,
Subordinate Lender has no liens, claims, charges, pledges or security interests
or other encumbrances, whether by contract, operation of law or otherwise, upon
any property or right of Borrower or any other Obligor to secure the Subordinate
Debt, and until the indefeasible payment in full in cash of the Senior Debt, and
the Senior Lenders have no further obligation to make advances under the Senior
Loan Documents, Subordinate Lender shall not obtain or claim, or seek to obtain,
any lien, claim, charge, pledge, security interest or other encumbrance upon any
of the property or rights of Borrower, any Obligor or any other Person; and

(g) There are no documents, agreements, instruments or understandings, oral or
written, evidencing, securing or otherwise relating to the Subordinate Debt
other than the Subordinate Note.

8. Further Assurance. Subordinate Lender hereby agrees that, within five
(5) Business Days after request by Agent, it shall do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances and instruments, in
recordable form, as Agent may reasonably request for the better assuring and
evidencing of the foregoing subordinations and agreements.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia (excluding the laws
applicable to conflicts or choice of law).

10. Entire Agreement. This Agreement shall be the whole and only agreement with
regard to the subordination of the Subordinate Debt to the Senior Debt and the
subordination of other liens, rights and claims of Subordinate Lender to the
liens, rights and claims of Agent and Senior Lenders, and shall supersede any
prior agreements as to such subordination.

11. Notices. All notices, demands, requests and other communications made
hereunder shall be in writing and shall be properly given and deemed delivered
on the date of delivery if sent by personal delivery or nationally recognized
overnight courier and on the third business day following mailing if sent by
certified or registered mail, postage prepaid, return receipt requested, as
follows:

 

If to Agent:

  

Guggenheim Corporate Funding, LLC

135 East 57th Street

New York, New York 10022

Attention: Fund Controller

  

Facsimile Number: (212) 644-8396

Telephone: (212) 651-0840

 

33



--------------------------------------------------------------------------------

With a copy to:

   LeClairRyan   

999 Waterside Drive, Suite 2525

  

Norfolk, Virginia 23510

  

Attention: Ray W. King, Esq.

  

Facsimile Number: (757) 624-3773

  

Telephone: (757) 441-8929

If to Guarantor:

   Comstock Homebuilding Companies, Inc.   

11465 Sunset Hills Road, 4th Floor

  

Reston, Virginia 20190

  

Attn: Christopher Clemente

  

Telecopy No.: (703) 760-1520

With a copy to:

   Comstock Homebuilding Companies, Inc.   

11465 Sunset Hills Road, 4th Floor

  

Reston, Virginia 20190

  

Attn: Jubal Thompson, Esq.

  

Telecopy No.: (703) 760-1520

If to Subordinate Lender:

   Stonehenge Funding, L.C.   

11465 Sunset Hills Road, 4th Floor

  

Reston, Virginia 20190

  

Attn: Beau Schweikert

  

Telecopy No.: (703) 230-1465

With a copy to:    Stonehenge Funding, L.C.   

11465 Sunset Hills Road, 4th Floor

  

Reston, Virginia 20190

  

Attn: Phil London, Esq.

  

Telecopy No.: (703) 230-1465

or to such other addresses as any party hereto may request by notice served as
required hereunder.

12. Changes to this Agreement. This Agreement may not be changed, terminated or
modified, nor shall any provision of this Agreement be waived, except by an
agreement in writing, signed by each of the parties hereto. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon Subordinate Lender shall
entitle Subordinate Lender to other or further notice or demand in similar or
other circumstances.

13. Waiver of Jury Trial. GUARANTOR, AGENT, AND SUBORDINATE LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE SENIOR GUARANTY, THE
SENIOR LOAN AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (VERBAL OR WRITTEN) OR ACTIONS BY EITHER
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND SENIOR LENDERS TO
ENTER INTO CERTAIN WAIVERS AND AGREEMENTS GIVEN IN CONNECTION WITH THE SENIOR
LOAN DOCUMENTS. SUBORDINATE LENDER

 

34



--------------------------------------------------------------------------------

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGE THAT AGENT
AND SENIOR LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND CERTAIN
WAIVERS AND AGREEMENTS RELATED TO THE SENIOR LOAN DOCUMENTS TO WHICH EACH IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

14. No Third-Party Beneficiary. No person or entity (including, without
limitation, any Obligor) is intended to be a third-party beneficiary of, and no
one other than the Agent, the Senior Lenders, Subordinate Lender and its
respective successors and assigns shall have any rights under this Agreement.

15. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Agent, Senior Lenders, Subordinate Lender and their
respective successors, successors-in-title and assigns.

16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which counterparts, when taken together, shall constitute one original
agreement.

17. Actions by Agent and Senior Lenders; Consent of Agent and Senior Lenders.
Any consent required of Agent or Senior Lenders in this Agreement may be given
or withheld in the sole and unfettered discretion of Agent or Senior Lenders, as
applicable.

18. Time of Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of the parties hereto under this Agreement.

19. Transfer. Each Senior Lender may sell, assign, transfer, pledge, encumber,
hypothecate or enter into participations for all or any part of its respective
interests in the Senior Loan Documents and the Senior Debt. The Subordinate
Lender may not sell, assign, transfer, pledge, encumber, hypothecate or enter
into participations for all or any part of its interest in the Subordinate Loan
Documents or the Subordinate Debt, and any attempted sale, assignment, transfer,
pledge, encumbrance, hypothecation or participation shall be void and of no
force and effect; provided, however, that so long as the total aggregate amount
of cash equity contributed to, and maintained with, the Subordinate Lender by
Christopher Clemente and/or Gregory Benson, or their respective immediate family
members or trusts established for their benefit, or any entity owned or
controlled by Mr. Clemente and/or Mr. Benson, is equal to or greater than One
Million and No/100ths Dollars ($1,000,000) (“Equity Contribution”), the
Subordinate Lender may participate out or otherwise sell, assign, transfer,
pledge, encumber, or hypothecate portions of the its interest in the Subordinate
Loan Documents or the Subordinate Debt so long as the Equity Contribution is
maintained for so long as the Senior Debt remains outstanding and provided
further that any such subsequent transfer is made subject to all of the terms,
conditions and restrictions of this Agreement.

20. No Joint Venture; No Fiduciary Relationship. This Agreement shall not be
construed to create a partnership or joint venture between the parties hereto.
Nothing contained in this Agreement or otherwise is intended to create an
agency, trustee or fiduciary relationship between Subordinate Lender, on the one
hand, and Agent or the Senior Lenders, on the other hand.

 

35



--------------------------------------------------------------------------------

21. NOT A LOAN; NO DUTY TO PURCHASE. THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED
AS PROVIDING AN EXTENSION OF CREDIT BY ANY PARTY TO ANY OTHER OF THE PARTIES. NO
PARTY SHALL HAVE THE OBLIGATION TO PURCHASE THE LOAN OF ANY OTHER PARTY HERETO
UPON ANY DEFAULT BY BORROWER, GUARANTOR OR ANY OTHER PERSON UNDER ANY OF THE
SUBORDINATE LOAN DOCUMENTS OR IN ANY OTHER EVENT WHATSOEVER.

22. Judicial Interpretation. In the event the provisions of this Agreement
require judicial or other interpretation, it is agreed that the court
interpreting or construing same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against a party
who by itself or through its agents prepared the same, it being agreed that all
parties to this Agreement participated in the preparation of this Agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.

 

AGENT:  

GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent

  By:       (SEAL) Name:       Title:         [Signatures Continued On Next
Page]

 

37



--------------------------------------------------------------------------------

GUARANTOR:

Comstock Homebuilding Companies, Inc., a

Delaware corporation

By:       Name: Christopher Clemente   Title: Chief Executive Officer

[Signatures Continued On Next Page]

 

38



--------------------------------------------------------------------------------

STONEHENGE FUNDING, LC

 

SUBORDINATE LENDER:

STONEHENGE FUNDING, LC, a

Virginia limited liability company

By:     Name:     Title:    

 

STONEHENGE FUNDING-PAGE 39



--------------------------------------------------------------------------------

STONEHENGE FUNDING, LC

SCHEDULE A

Waiver or Forbearance of Defaults or Events of Default

Reduction or Debt Forgiveness of Interest

Reduction or Debt Forgiveness of Principal

Conversion of Debt to Stock

Elimination or Modification of Existing Warrants for Purchase of Stock

Elimination or Modifications to Covenants that do not negatively impact Senior
Lender

Extension of Maturity Date

Reduction of Interest Rate

Acknowledgement of Subordination

 

STONEHENGE FUNDING-PAGE 40